Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                     PageID.986      Page 1 of 27




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

 RONALD EARL WILLIAMS,

                  Petitioner,                                   Case Number 17-10737
 v.                                                             Honorable David M. Lawson

 SHAWN BREWER,

                  Respondent.

 _________________________________/

      OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

           Petitioner Ronald Earl Williams, a parolee under the supervision of the Michigan

 Department of Corrections, filed a habeas petition pro se on March 1, 2017. Williams was

 convicted of first-degree criminal sexual conduct at a bench trial in the Detroit Recorder’s Court

 in 1977. He absconded before sentencing and served a lengthy term of incarceration in the state

 of Georgia for crimes committed there. Williams finally was sentenced in 2011 to a prison term

 of one to twenty years for the 1977 Michigan conviction.

           Williams raises twenty-seven claims in his petition.        These include allegations of

 ineffective assistance of counsel by both trial and appellate attorneys; errors by the trial court,

 including violations of his rights at sentencing; prosecutorial misconduct; and challenges to the

 jurisdiction of the sentencing court. Because none of the claims have merit, the petition will be

 denied.

                                                    I.

           The Michigan Court of Appeals provides the following procedural history:

           At a bench trial in 1977 in the former Detroit Recorder’s Court, the court convicted
           defendant of first-degree criminal sexual conduct (CSC I), MCL 750.520b.
           Defendant failed to appear for his scheduled sentencing in 1978 and the trial court
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                   PageID.987      Page 2 of 27




        entered a capias ordering law enforcement to take him into custody. Defendant fled
        to Georgia, committed new crimes in that state, and then served a prison sentence
        in Georgia for those crimes from June 1981 to October 2008. In June 2011,
        defendant arrived in custody in Wayne County for his prior failure to appear at
        sentencing. On July 14, 2011, the trial court sentenced defendant to a prison term
        of 1 to 20 years. The trial court denied defendant’s post-judgment motion to set
        aside the sentence and dismiss the case for lack of jurisdiction, and it also denied
        defendant’s motion for a new trial or to settle the record.

 People v. Williams, No. 305917, 2014 WL 354628 at *1 (Mich. Ct. App. Jan. 30, 2014), leave to

 appeal denied, 496 Mich. 865, 849 N.W.2d 354 (2014) (Mem).

        Limited court records are available from the petitioner’s 1977 trial, as the transcripts have

 been destroyed and the judge and defense attorney are now deceased. Among the available records

 are the original charges and the investigator’s report of the incident and the preliminary

 examination transcript. The complainant reported the petitioner forced her into a vehicle at gun

 point and took her to another location where he sexually assaulted her. The petitioner was charged

 with kidnapping and four counts of first-degree criminal sexual conduct. On November 18, 1977,

 he was convicted at a bench trial of a single count of first-degree criminal sexual conduct.

        After absconding from Michigan, the petitioner served twenty-seven years in a Georgia

 prison for armed robbery and other offenses. He was then was paroled to Michigan in 2008.

 Williams, 2014 WL 354628 at *2. The petitioner asserts that while he was incarcerated in Georgia,

 he wrote to numerous authorities to resolve the Michigan conviction. Ibid. He provides as an

 example a 1982 letter from the U.S. Marshal addressed to him stating that a Michigan detainer

 against him had been lifted. Id.; ECF No. 12-8, PageID.499. The petitioner also argued that he

 attempted to contact the State of Michigan while serving his Georgia prison term to resolve the

 conviction, but he has provided the Court no evidence that he had done so, nor that he attempted

 to contact the state or Wayne County courts between his 2008 return to Michigan and his 2011

 arrest for failure to appear. Williams, 2014 WL 354628 at *2-3.

                                                ‐2-
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                    PageID.988       Page 3 of 27




        The petitioner raised two issues in his direct appeal through appointed appellate counsel.

 Both issues were raised initially by the attorney in a motion before the trial court, which denied it

 following a hearing. The petitioner’s first issue was that his rights to a speedy trial were violated

 by the 33-year delay before sentencing. The court of appeals disagreed, because of the lack of

 documentation of his diligence and his failure to resolve the outstanding conviction between his

 return to Michigan on parole in 2008 and his arrest in 2011. Id. at *3. In deciding that his speedy

 trial rights were not violated, the court found the petitioner largely responsible for the delay

 between his conviction and sentence. Ibid. On the same reasoning, the court rejected a challenge

 to the sentencing court’s jurisdiction, ruling that a Michigan statute governing delayed sentencing

 on which the argument relied was inapplicable. Id. at * 4 (citing Mich. Comp. Law § 771.1).

        The petitioner’s second issue on direct appeal addressed the trial court’s denial of his

 motion to settle the record or for a new trial. He argued that the lack of a trial record prejudiced

 his appellate rights. The court of appeals held that under such circumstances, a “presumption of

 regularity” applies, where “‘[d]oubts should be resolved in favor of the integrity, competence and

 proper performance of their official duties by the judge and the State’s attorney.’” Id. at *5

 (quoting People v. Iacopelli, 141 Mich. App 566, 568; 367 N.W.2d 837, 837 (1985)). Again,

 because the petitioner was responsible for the delay between conviction and sentencing, and

 because he “identified no indisputable specific errors relative to the conviction,” it affirmed the

 trial court’s denial of the motion. Ibid.

        The petitioner subsequently filed a motion for relief from judgment in the trial court under

 Michigan Court Rule 6.500 et seq., in which he raised twenty-seven claims of error. In his motion

 (as well as his application for habeas relief), the petitioner stated generally that his blindness and

 hearing issues contributed to his difficulty in resolving his Michigan conviction while in prison in



                                                 ‐3-
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                     PageID.989     Page 4 of 27




 Georgia. The petitioner also argued in support of his sentencing challenges that his pre-sentence

 investigation report (PSIR) contained numerous inaccuracies or omissions, including the failure to

 note his successful compliance during his parole period, his participation in a program for the

 blind, and his college degree and enrollment in more college classes.

         The trial court denied the petitioner’s motion, finding that the petitioner did not establish

 good cause or prejudice for his failure to raise claims he could have brought in his direct appeal,

 as required by Michigan Court Rule 6.508(D). Without further analysis, the court held that the

 petitioner’s claims that his appellate counsel was ineffective were without merit. The absence of

 ineffective performance by counsel prevented the petitioner from being able to establish good

 cause under the court rule.

         The petitioner appealed the trial court’s ruling. Both the Michigan Court of Appeals and

 the Michigan Supreme Court denied leave to appeal in standard form orders. People v. Williams,

 Docket No. 331938 (Mich. Ct. App. July 14, 2016), leave denied, 500 Mich. 926, 888 N.W.2d 93

 (2017) (Mem).

         The present habeas corpus petition states twenty-seven claims for relief, which consist of

 the two issues raised on direct appeal and twenty-five raised in his motion for relief from judgment

 in the state trial court:

            I.    The trial court denied Petitioner his Sixth Amendment rights to a speedy
                  trial/sentencing, and Fifth Amendment rights to due process when it denied
                  Petitioner-Appellant’s motion to set aside judgment of sentence and dismiss case
                  for lack of jurisdiction to sentence Defendant-Appellant.

           II.    The trial court erred when it denied Defendant-Appellant’s motion for a new trial,
                  or in the alternative to settle the record.

          III.    Defendant was denied his Sixth Amendment right to effective assistance of counsel
                  when his appellate attorney failed to introduce favorable evidence in the form of a
                  special motion.



                                                 ‐4-
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                PageID.990      Page 5 of 27




       IV.   Defendant was denied his Sixth Amendment right to effective assistance of counsel
             when Defendant’s trial counsel failed to challenge the false information contained
             in the PSI report that was used during sentencing, and appellate counsel was
             ineffective for failing to raise the issue on direct appeal.

       V.    Petitioner did not appear before the proper judge where the original judge to convict
             Petitioner was deceased and the appropriate successor judge was not used in
             violation of the U.S. Const., amends. V, VI, XIV.

       VI.   Petitioner was denied a fair trial under the Sixth Amendment when the trial judge
             refused to honor the agreement to sentence Petitioner to time served.

      VII.   Defendant was denied a fair trial under the Sixth Amendment when the sentencing
             judge made a mistake of law by stating that a prison term was mandatory under the
             conviction.

     VIII.   The sentencing judge abused his discretion when he sentenced Petitioner to prison
             when a diversion program was available as an alternative which resulted in a
             fundamentally unfair trial. See U.S. Const. amends. V, XIV.

       IX.   The sentencing judge committed error when he failed to make registration under
             the SORA part of the judgment of sentence, leaving it up to the MDOC to make the
             determination which resulted in a fundamentally unfair trial.

       X.    Defendant was deprived of a fair trial under the Sixth Amendment when the trial
             judge did not ask Defendant or his attorney if they had an opportunity to review the
             PSI report prior to sentencing.

       XI.   Defendant was denied his Sixth Amendment right to effective assistance of counsel
             when Defendant’s trial counsel failed to review the PSI Report with Defendant
             prior to sentencing.

      XII.   Defendant was denied his Sixth Amendment right to effective assistance of counsel
             when Defendant’s trial counsel failed to suggest that Defendant be sentenced to the
             available diversion program.

     XIII.   Defendant was harmed during a post-sentencing hearing when the prosecutor
             misrepresented a letter from the U.S. Department of Justice and U.S. Marshal’s
             Office as being from the Georgia Department of Corrections and thus dismissed the
             letter as having no authority. The prosecutor’s misconduct in this case was so
             egregious that it resulted in a fundamentally unfair trial.

     XIV.    Defendant was deprived of a fair trial when the sentencing judge considered facts
             not found by a jury or admitted by the Defendant when sentencing Defendant.




                                             ‐5-
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20              PageID.991      Page 6 of 27




      XV.    Defendant was deprived of a fair trial and due process of law when the prosecutor
             suppressed favorable evidence that Defendant had attempted to resolve the charges
             against him in Georgia.

     XVI.    Defendant was deprived of due process of law under the Fourteenth Amendment
             when the court sentenced Defendant without any records available from the 1977
             conviction upon which to rely when making the sentencing determination.

     XVII.   Defendant was denied his Sixth Amendment right to effective assistance of counsel
             when Defendant’s appellate counsel failed to present the issue that the PSI report
             was inaccurate and misleading because the investigator failed to interview
             Defendant’s parole officer regarding Defendant’s arrest at the Canadian border.

    XVIII.   Defendant was denied his Sixth Amendment right to effective assistance of counsel
             when Defendant’s appellate counsel failed to present exculpatory documents to
             support her motion to set aside judgment.

     XIX.    Defendant was denied his Sixth Amendment right to effective assistance of counsel
             when Defendant’s appellate counsel failed to assist Defendant in filing a
             supplemental Standard 4 brief on appeal.

      XX.    Defendant was denied his Sixth Amendment right to effective assistance of counsel
             when Defendant’s appellate counsel falsified Defendant’s affidavit in support of
             his motion to set aside the judgment of sentence.

     XXI.    Defendant was denied his Sixth Amendment right to effective assistance of counsel
             when appellate counsel waived Defendant’s presence at a post-judgment hearing to
             set aside the judgment of sentence.

     XXII.   Defendant was denied his Sixth Amendment right to effective assistance of counsel
             when Defendant’s trial counsel failed to interview and present witnesses that were
             valuable and necessary to the defense.

    XXIII.   Defendant was harmed during a post-sentencing hearing when appellate counsel
             failed to object to the prosecutor’s misrepresentation of a letter from the U.S.
             Department of Justice and U.S. Marshal’s Office as being from the Georgia
             Department of Corrections and thus dismissed the letter as having no authority
             depriving Defendant of his Sixth Amendment right to the effective assistance of
             counsel.

    XXIV.    Defendant was denied his Sixth Amendment right to effective assistance of counsel
             when appellate counsel failed to argue and present the facts that Petitioner was
             never charged with, nor found guilty of any gun charges, and Defendant was found
             not guilty of kidnapping.




                                            ‐6-
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                    PageID.992      Page 7 of 27




      XXV.      Defendant was denied his Sixth Amendment right to effective assistance of counsel
                when Defendant’s appellate counsel failed to subject the prosecutor’s case to
                meaningful adversarial testing.

     XXVI.      Defendant’s rights to be free from Double Jeopardy under the Fifth Amendment
                were violated when both Michigan and Georgia did not follow state laws or
                properly extradite Defendant in accordance with the Interstate Agreement,
                subjecting Defendant to Double Jeopardy and creating a jurisdictional defect.

    XXVII.      Defendant was denied his Sixth Amendment right to effective assistance of counsel
                when Defendant’s trial counsel failed to move for postponement of the sentencing
                hearing to retrieve the missing records of the 35-year-old case.

        The respondent answered the petition, arguing that some of the claims first raised in the

 petitioner’s motion for relief from judgment are subject to the defense of procedural default. The

 “procedural default” argument asserts that the petitioner did not preserve properly some of his

 claims in state court, and the state court’s ruling on that basis is an adequate and independent

 ground for the denial of relief. See Coleman v. Thompson, 501 U.S. 722, 750 (1991). The Court

 finds it unnecessary to address this procedural question. It is not a jurisdictional bar to review of

 the merits, Howard v. Bouchard, 405 F.3d 459, 476 (6th Cir. 2005), and “federal courts are not

 required to address a procedural-default issue before deciding against the petitioner on the merits,”

 Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v. Singletary, 520 U.S. 518,

 525 (1997)). The procedural defense will not affect the outcome of this case, and it is more

 efficient to proceed directly to the merits.

                                                  II.

        The provisions of the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

 Pub. L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996), which govern this case, “circumscribe” the

 standard of review federal courts must apply when considering an application for a writ of habeas

 corpus raising constitutional claims, including claims of ineffective assistance of counsel. Wiggins

 v. Smith, 539 U.S. 510, 520 (2003). Because the petitioner filed his petition after the AEDPA’s

                                                 ‐7-
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                     PageID.993       Page 8 of 27




 effective date, its standard of review applies. See Lindh v. Murphy, 521 U.S. 320, 336 (1997).

 Under that statute, if a claim was adjudicated on the merits in state court, a federal court may grant

 relief only if the state court’s adjudication “resulted in a decision that was contrary to, or involved

 an unreasonable application of, clearly established Federal law, as determined by the Supreme

 Court of the United States,” or if the adjudication “resulted in a decision that was based on an

 unreasonable determination of the facts in light of the evidence presented in the State court

 proceeding.” 28 U.S.C. § 2254(d). “AEDPA also requires federal habeas courts to presume the

 correctness of state courts’ factual findings unless applicants rebut this presumption with ‘clear

 and convincing evidence.’” Schriro v. Landrigan, 550 U.S. 465, 473-74 (2007) (citing 28 U.S.C.

 § 2254(e)(1)).

        “Clearly established Federal law for purposes of § 2254(d)(1) includes only the holdings,

 as opposed to the dicta, of [the Supreme] Court’s decisions.” White v. Woodall, 572 U.S. 415, 419

 (2014) (quotation marks and citations omitted). “As a condition for obtaining habeas corpus from

 a federal court, a state prisoner must show that the state court’s ruling on the claim being presented

 in federal court was so lacking in justification that there was an error well understood and

 comprehended in existing law beyond any possibility for fairminded disagreement.” Harrington

 v. Richter, 562 U.S. 86, 103, (2011). The distinction between mere error and an objectively

 unreasonable application of Supreme Court precedent creates a substantially higher threshold for

 obtaining relief than de novo review. Mere error by the state court will not justify issuance of the

 writ; rather, the state court’s application of federal law “must have been objectively unreasonable.”

 Wiggins, 539 U.S. at 520-21 (quoting Williams v. Taylor, 529 U.S. 362, 409 (2000) (quotation

 marks omitted)). The AEDPA imposes a highly deferential standard for evaluating state-court

 rulings and demands that state-court decisions be “given the benefit of the doubt.” Renico v. Lett,



                                                  ‐8-
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                    PageID.994       Page 9 of 27




 559 U.S. 766, 773 (2010). Moreover, habeas review is “limited to the record that was before the

 state court.” Cullen v. Pinholster, 563 U.S. 170, 180 (2011).

        Many of Williams’s claims here were not addressed by the state appellate courts; the only

 reasoned opinion on the 25 claims presented in his post-conviction motion came from the trial

 court. The state appellate courts rejected those claims in a perfunctory order denying leave to

 appeal. “Where there has been one reasoned state judgment rejecting a federal claim,” federal

 courts should presume that “later unexplained orders upholding that judgment or rejecting the same

 claim rest upon the same ground.” Wilson v. Sellers, --- U.S. ---, 138 S. Ct. 1188, 1194 (2018)

 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991)). When the last state court to rule provides

 no basis for its ruling, “the federal court should ‘look through’ the unexplained decision to the last

 related state-court decision that does provide a relevant rationale.” Ibid.

        And even though the state appellate courts did not give full consideration to some of

 Williams’s federal claims on appeal, AEDPA’s highly deferential standard for reviewing a habeas

 petitioner’s constitutional claims applies here. The petitioner must show that “the state court

 decision was ‘contrary to, or involved an unreasonable application of, clearly established Federal

 law’ or involved an ‘unreasonable determination of the facts.’” Kelly v. Lazaroff, 846 F.3d 819,

 831 (6th Cir. 2017) (quoting 28 U.S.C. ' 2254(d)). That standard applies “even when a state court

 does not explain the reasoning behind its denial of relief.” Carter v. Mitchell, 829 F.3d 455, 468

 (6th Cir. 2016). “Under [Harrington], ‘[w]hen a federal claim has been presented to a state court

 and the state court has denied relief, it may be presumed that the state court adjudicated the claim

 on its merits in the absence of any indication or state-law procedural principles to the contrary.’”

 Barton v. Warden, S. Ohio Corr. Facility, 786 F.3d 450, 460 (6th Cir. 2015) (quoting Harrington,




                                                 ‐9-
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                    PageID.995      Page 10 of 27




 562 U.S. at 99). There is nothing in this record that suggests a basis for rebutting that presumption.

 See Johnson v. Williams, 568 U.S. 289, 303 (2013).

                                                  A.

        To start, the petitioner argues that his Sixth Amendment speedy trial rights and Fifth

 Amendment rights to due process were violated by the delay in his sentencing, and that the delay

 deprived the court of jurisdiction to sentence him. The state court of appeals’s rejection of this

 claim focused largely on whether the petitioner was sufficiently diligent in his attempts to resolve

 his outstanding 1977 conviction. It rejected the petitioner’s argument that “any period of delay

 after 1982” should not be held against him “because he repeatedly asserted his right to a speedy

 trial.” Williams, 2014 WL 354628 at *2. It found that “the entire period of delay is attributable to

 defendant.” Ibid. The court’s findings relied on the petitioner’s “failure to produce documentary

 evidence of any letters he reportedly sent to Michigan or any other relevant letters he received in

 the Georgia prison[,]” id., and the lack of “independent documentation in support” of his

 contention that his parole officer told him there was no current warrant against him. Id. at *3.

 Finally, the court noted the petitioner’s failure to resolve the matter with the State of Michigan or

 the Wayne County courts following his return to Michigan in 2008. Id. at *2.

        This Court must “presume the correctness of state courts’ factual findings unless applicants

 rebut this presumption with ‘clear and convincing evidence.’” Schriro, 550 U.S. at 473–74 (citing

 28 U.S.C. § 2254(e)(1)); see also Moore v. Mitchell, 708 F.3d 760, 775 (6th Cir. 2013). The

 petitioner has not rebutted the presumption of the correctness of the state court’s factual findings.

        The court of appeals applied the correct legal standard to the petitioner’s claim that his

 speedy trial rights had been violated. Williams, 2014 WL 354628 at *3. It cited the Sixth

 Amendment, Michigan Const. 1963, art 1, § 20, and Mich. Comp. Law § 768.1 as supporting such



                                                 ‐ 10 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                   PageID.996       Page 11 of 27




 rights and noted that Michigan case law extended the “speedy trial guarantee” to sentencing.

 Williams, 2014 WL 354628, at *1 (citing People v. Garvin, 159 Mich. App 38, 46, 406 N.W.2d

 469 (1987)).

        The state court applied a four-factor balancing test whose criteria are “(1) the length of

 delay, (2) the reason for delay, (3) the defendant’s assertion of the right, and (4) the prejudice to

 the defendant.” Ibid. (citing People v. Cleveland Williams, 475 Mich. 245, 261, 716 N.W.2d 208,

 218 (2006)). Federal courts apply the same test. See United States v. Beigali, 405 F. App’x 7, 14

 (6th Cir. 2010) (citing Barker v. Wingo, 407 U.S. 514, 530 (1972)). The court then concluded that

        although the delay of more than 33 years before defendant’s sentencing may be
        considered excessive, defendant caused the entirety of the delay, did not
        substantiate his averments that he repeatedly invoked his speedy trial right, did not
        make a legal effort to protect his rights, and did not demonstrate prejudice related
        to the presentence delay.

 Williams, 2014 WL 354628 at *3.

        The petitioner argues that the over 30-year delay violated his speedy trial rights not only

 under state law, but under the Sixth Amendment. But the Supreme Court directly addressed the

 question whether the delay between conviction and sentencing implicates “the Sixth Amendment’s

 speedy trial guarantee” and concluded it does not. Betterman v. Montana, --- U.S. ---, 136 S. Ct.

 1609, 1612 (2016). The Court held that “the guarantee protects the accused from arrest or

 indictment through trial, but does not apply once a defendant has been found guilty at trial or has

 pleaded guilty to criminal charges.” Ibid. It reasoned that because “the accused is shielded by the

 presumption of innocence,” that protection “loses force upon conviction.” Id. at 1614.

        The Court expressly noted that its analysis and holding applied only to the Sixth

 Amendment speedy trial guarantee and not “the Due Process Clauses of the Fifth and Fourteenth

 Amendments” (as the petitioner argues here) because the petitioner in Betterman failed to raise the



                                                ‐ 11 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                  PageID.997       Page 12 of 27




 latter argument. Id. at 1612. It observed in dictum that “[a]fter conviction, a defendant’s due

 process right to liberty, while diminished, is still present. He retains an interest in a sentencing

 proceeding that is fundamentally fair.” Id. at 1617.

        Although the Sixth Circuit has addressed a due process challenge to delayed action after

 conviction, see United States v. Ballato, 486 F. App’x 573, 574 (6th Cir. 2012), circuit precedent

 may not serve as “clearly established Federal law” under 28 U.S.C. § 2254(d); only Supreme Court

 precedents may do so. Parker v. Matthews, 567 U.S. 37, 48 (2012). And in Betterman, the Court

 expressly declined to analyze the question of due process and delay between conviction and

 sentencing. 136 S. Ct. at 1612. Therefore, there is no clearly established law from the Supreme

 Court that applies a Sixth Amendment right to a speedy trial to a delay between conviction and

 sentencing, nor one that supports finding a violation of due process under those circumstances.

        Finally, the petitioner argues that Michigan Compiled Law § 771.1 divested the trial court

 of jurisdiction. However, state law as interpreted by state courts does not provide a basis for

 federal habeas relief. Estelle v. McGuire, 502 U.S. 62, 67-68 n.2 (1991); Simpson v. Jones, 238

 F.3d 399, 407 (6th Cir. 2000). A state court’s failure to follow state rules or procedures is also a

 matter of state law not cognizable in a federal habeas corpus action. Pulley v. Harris, 465 U.S.

 37, 41 (1984); Smith v. Sowders, 848 F.2d 735, 738 (6th Cir. 1988). Only if the proceedings were

 “so fundamentally unfair as to have deprived appellant of substantive due process in violation of

 the U.S. Constitution,” may a federal court grant relief. Norris v. Schotten, 146 F.3d 314, 329 (6th

 Cir. 1998) (citing McGuire, 502 U.S. at 67-68; Serra v. Michigan Dep’t of Corr., 4 F.3d 1348,

 1354 (6th Cir. 1993)).

        A federal habeas court will not review whether a state statute vests jurisdiction on a state

 court in a criminal case. Wills v. Egeler, 532 F.2d 1058, 1059 (6th Cir. 1976). “[A] state court’s



                                                ‐ 12 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                    PageID.998       Page 13 of 27




 interpretation of state jurisdictional issues conclusively establishes jurisdiction for purposes of

 federal habeas review.” Strunk v. Martin, 27 F. App’x 473, 475 (6th Cir. 2001).

        In the petitioner’s direct appeal, the state court noted that under section 771.1, “a loss of

 personal jurisdiction over a defendant occurs only if no good cause exists to justify ‘a delay of

 more than a year in sentencing.’” Williams, 2014 WL 354628 at *4 (citing People v. Richards,

 205 Mich. App. 438, 444; 517 N.W.2d 823, 826 (1994)). It held that the petitioner’s responsibility

 for the delay in his case constituted such good cause, and therefore, the trial court had jurisdiction.

 Ibid. The state court made reasonable determinations that the sentencing court had jurisdiction

 and that the petitioner’s speedy trial rights were not violated.

                                                   B.

        The Michigan Court of Appeals also cited the petitioner’s lack of diligence when it

 affirmed the trial court’s denial of his motion for a new trial or an opportunity to settle the record.

 The petitioner argued that he was innocent and was prejudiced in his ability to raise issues on

 appeal by the absence of the trial record. He asserted further that had he been extradited by the

 State of Michigan from Georgia in a timely manner, the record would not have been lost and he

 would have been able to raise his appeal.

        The state court disagreed, citing state precedent that rejected the idea that the loss of the

 trial record mandated automatic reversal. Williams, 2014 WL 354628 at *4 (citing Iacopelli, 141

 Mich. App. at 568, 367 N.W.2d at 837-38). That precedent acknowledged the constitutional right

 to appeal but said that right must be balanced against the defendant’s misconduct, especially in the

 “extreme” case of the nine-year delay caused by him. Iacopelli, 141 Mich. App. at 569, 367

 N.W.2d at 838.




                                                 ‐ 13 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                     PageID.999      Page 14 of 27




        Iacopelli relied on Bute v Illinois, 333 U.S. 640 (1947), which held that doubts about

 whether a defendant received “fair judicial process . . . should be resolved in favor of the integrity,

 competence and proper performance of their official duties by the judge and the State’s attorney.”

 Id. at 671. The state court also cited Norvell v. State of Illinois, 373 U.S. 420 (1963), which held

 that when a transcript is not available through no fault of the state, and the defendant had the

 services of a lawyer, a new trial may be denied. Norvell, 373 U.S. at 423.

        The Sixth Circuit has held that “federal habeas relief based on a missing transcript will

 only be granted where the petitioner can show prejudice.” Jackson v. Renico, 179 F. App’x 249,

 252 (6th Cir. 2006) (citing Bransford v. Brown, 806 F.2d 83, 86 (6th Cir. 1986)). In finding no

 prejudice, the Bransford court considered as dispositive the petitioner’s failure to make a “specific

 allegation of error,” and added that the “‘petitioner must present something more than gross

 speculation that the transcripts were requisite to a fair appeal.’” Ibid. (quoting Bransford, 806 F.2d

 at 86). Bransford stated that Norvell “govern[ed] the case at hand.” 806 F.2d at 85 (citing Norvell,

 373 U.S. at 423). As in Bransford, the petitioner here has failed to make more than a “gross

 speculation” that the transcripts are essential to an appeal.

        The state court’s factual determination that the petitioner was responsible for the extensive

 delay between his conviction and sentencing is reasonable. The state court’s reliance on state cases

 that draw on clearly established Supreme Court precedents indicate that it applied the correct legal

 principles. And, as noted earlier, its fact finding is presumed correct.

        The petitioner is not entitled to habeas relief on this issue.

                                                   C.

        The petitioner raises several claims relating to the sentence and sentencing procedures

 (Claims V through X, XIV, and XVI). He argues first that he was sentenced by the “wrong judge.”



                                                 ‐ 14 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                    PageID.1000       Page 15 of 27




  There is no federal constitutional right to be sentenced by the trial judge or the judge who accepted

  a petitioner’s guilty or no-contest plea. United States ex rel. Fields v. Fitzpatrick, 548 F.2d 105,

  107 (3d Cir. 1977) (state criminal defendant had no federal constitutional right to be sentenced by

  his trial judge) (other citations omitted).

          Next, he argues that his attorney told him there was a sentencing agreement whereby the

  judge would sentence him to time served (referring to his prison term in Georgia) and that the

  judge disregarded the agreement when he sentenced the petitioner to one to twenty years. The

  petitioner provided no evidence of the existence of such an agreement. Nor does he cite any action

  taken on his part that would constitute consideration and therefore support the possible existence

  of a bargained-for agreement. See Santobello v. New York, 404 U.S. 257, 262 (1971). This claim

  cannot survive Richter’s requirement that a petitioner must demonstrate “there was no reasonable

  basis for the state court to deny relief.” Richter, 562 U.S. at 98.

          In three of his claims, the petitioner contends that the sentencing judge erred by stating a

  sentence of incarceration was mandatory, by failing to sentence the petitioner to a diversion

  program, and by failing to include the sex offender registration requirement on the petitioner’s

  judgment of sentence. All three issues raise matters of state law, and therefore do not entitle him

  to federal habeas relief. Estelle, 502 U.S. at 67-68 n. 2. In addition, none are “sufficiently

  egregious” as to present a violation of the petitioner’s equal protection or due process rights.

  Rupert v. Berghuis, 619 F. Supp. 2d 363, 369-70 (W.D. Mich. 2008) (citing Koras v. Robinson,

  123 F. App’x 207, 213 (6th Cir. 2005)).

          The petitioner argues next that his right to review and correct his pre-sentence investigation

  report was violated by the sentencing court. There is no federal constitutional right to a pre-

  sentence investigation and report. Bridinger v. Berghuis, 429 F. Supp. 2d 903, 909 (E.D. Mich.



                                                  ‐ 15 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                    PageID.1001       Page 16 of 27




  2006). The right to due process is not abridged by the mere presence of hearsay or inaccurate

  information in a pre-sentence report. Hili v. Sciarrotta, 140 F.3d 210, 216 (2d Cir. 1998). And to

  prevail on a claim that a trial court relied on inaccurate information at sentencing, a habeas

  petitioner must demonstrate that the sentencing court relied upon this information and that it was

  materially false. Collins v. Buchkoe, 493 F.2d 343, 345–346 (6th Cir. 1974). Williams has not

  done so. Williams also contends that the trial court erred by failing to ask if the petitioner and his

  attorney had reviewed his pre-sentence report and whether they had an opportunity to correct its

  inaccuracies in violation of Michigan Court Rule 6.429. Once again, that is not cognizable on

  federal habeas review because it solely involves an issue of state law. Anderson v. Kapture, No.

  02-70751, 2019 WL 197334, at *2 (E.D. Mich. Jan. 14, 2019) (citing Estelle, 502 U.S. at 68).

         The petitioner argues that the sentencing judge considered facts not found by a jury or

  admitted by him, in violation of the rule in Alleyne v. United States, 570 U.S. 99 (2013), and

  Apprendi v. New Jersey, 530 U.S. 466 (2000). Those cases prohibit a sentencing judge to find facts

  that increases the statutory minimum and maximum sentences. Alleyne, 570 U.S. at 111-112.

         The petitioner says that the sentencing judge calling the offense “horrific” and further

  stating, “[a] gun to the head, a woman taken off of the street by someone she did not know”

  amounts to impermissible factfinding. However, the judge’s statements were not made at the

  petitioner’s July 2011 sentencing, but rather at a hearing more than a year later on the petitioner’s

  motion to set aside the sentence. See Mot. Hr’g Tr., 10/5/12, ECF No. 12-6, PageID.396. At that

  hearing, the sentencing judge repeatedly expressed incredulity over the lenient sentence for first-

  degree criminal sexual conduct that he had imposed on Williams the year before. At the actual

  sentencing, the judge provided no explanation or basis for the one- to twenty-year sentence he




                                                  ‐ 16 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                     PageID.1002        Page 17 of 27




  ordered. There is no support for the claim that the judge relied on facts not found by a trier-of-fact

  or admitted by him.

         In the petitioner’s final challenge to his sentence, he objects to the court’s sentencing him

  without any records available from the 1977 conviction. As noted above, the trial court did not

  explain the sentence it imposed. Therefore, the record provides no basis to find that the petitioner’s

  sentence was “imposed on the basis of material ‘misinformation of constitutional magnitude,’”

  and thus a potential violation of due process. Roberts v. United States, 445 U.S. 552, 556 (1980)).

  Under Richter, this Court must determine what theories might have supported the state court’s

  denial of relief on this issue. Richter, 562 U.S. at 102. The petitioner was convicted of first-degree

  criminal sexual conduct, subject to a term of incarceration of life or any term of years. Mich.

  Comp. Laws § 750.520a(2)(b). A one- to twenty-year sentence for a life offense is, as the trial

  court later noted, a lenient sentence. The trial court’s rejection of the petitioner’s challenge of that

  sentence was reasonable.

                                                    D.

         The petitioner presents claims that his trial attorney was constitutionally ineffective

  (Claims IV, XI, XII, XXII, XXVII), and his appellate counsel also was ineffective (Claims III, IV,

  XVII to XXI, XXIV, XXV).

         An ineffective assistance of counsel claim has two components. A petitioner must show

  that counsel’s performance was deficient, and that deficiency prejudiced the defense. Strickland

  v. Washington, 466 U.S. 668, 687 (1984). An attorney’s performance meets the first prong when

  “counsel’s representation [falls] below an objective standard of reasonableness.” Id. at 688. The

  petitioner must show “that counsel made errors so serious that counsel was not functioning as the

  ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687. “Judicial scrutiny of



                                                   ‐ 17 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                      PageID.1003        Page 18 of 27




  counsel’s performance must be highly deferential.” Id. at 689. The Supreme Court has “declined

  to articulate specific guidelines for appropriate attorney conduct and instead [has] emphasized that

  the proper measure of attorney performance remains simply reasonableness under prevailing

  professional norms.” Wiggins, 539 U.S. at 521 (quoting Strickland, 466 U.S. at 688) (quotation

  marks omitted).

          An attorney’s deficient performance is prejudicial if “counsel’s errors were so serious as

  to deprive the defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687.

  The petitioner must show “a reasonable probability that, but for counsel’s unprofessional errors,

  the result of the proceeding would have been different. A reasonable probability is a probability

  sufficient to undermine confidence in the outcome.” Id. at 694. Unless a defendant demonstrates

  both deficient performance and prejudice, “it cannot be said that the conviction resulted from a

  breakdown in the adversary process that renders the result unreliable.” Id. at 687.

          Success on ineffective assistance of counsel claims is relatively rare, because the Strickland

  standard is “‘difficult to meet.’” White, 572 U.S. at 419 (quoting Metrish v. Lancaster, 569 U.S.

  351, 357-58 (2013)). And under AEDPA, obtaining relief under Strickland is even more difficult

  because “[t]he standards created by Strickland and § 2254(d) are both highly deferential and when

  the two apply in tandem, review is doubly so.” Richter, 562 U.S. at 105 (internal citations and

  quotation marks omitted). This doubly-deferential standard requires the Court to give “both the

  state court and the defense attorney the benefit of the doubt.” Burt v. Titlow, 571 U.S. 12, 15

  (2013). “[T]he question is not whether counsel’s actions were reasonable,” but whether “there is

  any reasonable argument that counsel satisfied Strickland’s deferential standard.” Richter, 562

  U.S. at 105.




                                                   ‐ 18 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                   PageID.1004       Page 19 of 27




         In Claims IV and XI, the petitioner contends that his trial counsel was ineffective because

  he did not object to errors in the presentence report and appellate counsel performed deficiently

  by not raising that issue on appeal. He also faults his trial attorney for not reviewing the

  presentence report with him. Prevailing professional norms certainly mandate that defense counsel

  share a presentence report with the defendant and object to inaccurate information. And it is

  understood that criminal defendants have a due process right to a sentence based on accurate

  information. United States v. Tucker, 404 U.S. 443, 447 (1972); Townsend v. Burke, 334 U.S. 736,

  740–41 (1948). However, the petitioner cannot demonstrate that his sentence was based on any

  of the inaccurate information in his presentence report, because the trial court provided no

  explanation for its sentence. So regardless whether trial counsel’s performance fell below

  objective norms, the petitioner cannot establish that he was prejudiced by the failures to review

  and correct the presentence report. For the same reasons, Claims VI and XVII also fail, as the

  petitioner cannot demonstrate that he was prejudiced by his appellate counsel’s failure to raise the

  issue of his inaccurate PSIR on appeal.

         The petitioner also criticizes trial counsel’s failure to request a diversion program in lieu

  of prison time, Claim XII, or to seek postponement of the sentencing to recover the record, Claim

  XXVII. But, as noted above, diversion was not an available alternative under state law (the statute

  of conviction required a term-of-years sentence, Mich. Comp. Laws § 750.520a(2)(b)). An

  attorney is not ineffective for failing to attempt a futile action. See United States v. Sanders, 404

  F.3d 980, 986 (6th Cir. 2005); Harris v. United States, 204 F.3d 681, 683 (6th Cir. 2000).

  Counsel’s failure to pursue diversion does not fall below objective professional norms. Similarly,

  with the lapse of thirty-five years between the offense and the petitioner’s sentencing, and the

  death of major parties and destruction of transcripts in the interim, a request for postponement



                                                 ‐ 19 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                  PageID.1005       Page 20 of 27




  likely would have been futile. Moreover, considering the judge’s later-expressed concern that the

  sentence imposed was inadequate for the circumstances, the petitioner was not prejudiced by the

  absence of the record. It appears more likely that he was advantaged by that lack.

         In Claim XXII, the petitioner argues that trial counsel failed to interview and present

  necessary witnesses. “[C]ounsel has a duty to make reasonable investigations or to make a

  reasonable decision that makes particular investigations unnecessary.” Rayner v. Mills, 685 F.3d

  631, 640 (6th Cir. 2012) (citing Strickland, 466 U.S. at 691). But when evaluating counsel’s

  decisions whether to investigate, a court must “apply[] a heavy measure of deference to counsel’s

  judgments.” Wiggins, 539 U.S. at 522 (citing Strickland, 466 U.S. at 690-91).

         When a habeas petitioner predicates an ineffective-assistance-of-counsel claim on a failure

  to call a witness, he must provide the content of the missing witnesses’ potential testimony. Clark

  v. Waller, 490 F.3d 551, 557 (6th Cir. 2007). Without such a proffer, a petitioner cannot establish

  “that his counsel performed deficiently or that he was actually prejudiced.” Ibid. (citing Stewart

  v. Wolfenbarger, 468 F.3d 338, 353 (6th Cir. 2006)). The petitioner here listed the prospective

  witnesses he sought to have his trial and appellate counsels contact and interview. See Pet., ECF

  No. 1-1, PageID.160. But the substance of their testimony was based only on his say-so. He did

  not fortify his summary with any affidavit or witness statement.         That does not meet the

  requirements of Strickland or Clark.

         Appellate counsel did not escape the petitioner’s criticism.      He argues that appellate

  counsel failed to introduce a “special motion” (Claim III); failed to present exculpatory documents

  (Claim XVIII); and failed to argue that the petitioner was not charged with or convicted of a gun

  crime (Claim XXIV). Claims of ineffective assistance of appellate counsel are evaluated under

  the same standard that applies to trial counsel. Richardson v. Palmer, 941 F.3d 838, 858 (6th Cir.



                                                ‐ 20 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                  PageID.1006       Page 21 of 27




  2019) (citing Smith v. Robbins, 528 U.S. 259, 285 (2000)). That means that the “doubly

  deferential” standard described above (combining AEDPA and Strickland’s two-prong test)

  governs this issue. Lazaroff, 846 F.3d at 832.

         Strategic and tactical choices regarding which issues to pursue on appeal are “properly left

  to the sound professional judgment of counsel.” United States v. Perry, 908 F.2d 56, 59 (6th Cir.

  1990). In fact, “the hallmark of effective appellate advocacy” is the “process of ‘winnowing out

  weaker arguments on appeal and focusing on’ those more likely to prevail.” Smith v. Murray, 477

  U.S. 527, 536 (1986) (quoting Barnes, 463 U.S. at 751-52). “Generally, only when ignored issues

  are clearly stronger than those presented will the presumption of effective assistance of appellate

  counsel be overcome.” Monzo v. Edwards, 281 F.3d 568, 579 (6th Cir. 2002).

         The petitioner was not constitutionally entitled to have his appellate attorney press on

  appeal all the issues he raised with her. The “special motion” the petitioner sought was based on

  alleged evidence of prosecutorial misconduct and police intimidation he provided appellate

  counsel. His “exculpatory evidence” purported to clear up an “issue of identity” not otherwise

  explained. Neither of these claims present arguments that appear “plainly stronger” than those

  brought by appellate counsel in the direct appeal. Richardson, 941 F.3d at 858.

         The argument that the petitioner was not convicted of a gun crime or kidnapping is not

  compelling. Although his assertion may be technically correct, the petitioner was convicted of a

  charge that included the use of a weapon (or “an article fashioned” to appear as a weapon) as the

  basis for first-degree criminal sexual conduct. The petitioner fails to explain how this argument

  would have resulted in a different outcome; he cannot establish prejudice for this omission.

         In Claim XIX, the petitioner contends that his appellate attorney was constitutionally

  ineffective when she failed to assist him in filing a supplemental pro se brief on appeal. Standard



                                                   ‐ 21 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                     PageID.1007       Page 22 of 27




  4 of the Michigan Assigned Counsel rules permits a criminal defendant to file a pro se brief within

  84 days after his or her lawyer files a brief on appeal. See Mich. Ct. App. IOP 7.212(F)-3 (stating

  that the administrative order permits “indigent defendants represented by appointed counsel [to]

  raise issues in [the Michigan appellate courts] that their attorneys decline to raise”). The rules

  were promulgated by the Michigan Supreme Court in 2004. See Admin. Order 2004-6, 471 Mich.

  cii (2004).

         The petitioner has not identified any “clearly established Federal law, as determined by the

  Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), that entitles him to assistance from

  his lawyer in filing a supplemental brief of his own. The purpose of the state court rule is to permit

  a defendant to advance issues on appeal that his or her appellate attorney did not deem worthy of

  pursuing. And since there is no “constitutional right to self-representation on direct appeal from a

  criminal conviction,” Martinez v. Ct. of App. of Cal., Fourth App. Dist., 528 U.S. 152, 160, 163

  (2000), assigned appellate counsel’s performance cannot be deemed deficient when he or she does

  not help the defendant brief rejected appellate issues. See McMeans v. Brigano, 228 F. 3d 674,

  684 (6th Cir. 2000) (stating that the holding in Martinez that there is no right to self-representation

  on appeal “contradicts the petitioner’s assertion that there exists a constitutional entitlement to

  submit a pro se appellate brief on direct appeal in addition to the brief submitted by appointed

  counsel”) (citing Martinez, 528 U.S. at 164).

         In Claim XX, the petitioner says that his appellate attorney “falsif[ied] his affidavit” in

  support of a motion to set aside his sentence. But he never describes how the affidavit was

  changed. He states only that the affidavit “described what happened in the court room when

  Defendant handed documents prepared by the U.S. Marshal’s office to the prosecutor in the

  absence of Defendant’s attorney.” Pet., ECF No. 1-1, PageID.157. By failing to explain the



                                                  ‐ 22 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                   PageID.1008       Page 23 of 27




  purported alteration as well as how he was prejudiced by it, the petitioner fails to meet his burden

  of demonstrating ineffective assistance and his entitlement to habeas relief.

         Nor was the petitioner’s appellate counsel ineffective by failing to ensure his attendance at

  a motion hearing (Claim XXI). A “defendant is guaranteed the right to be present at any stage of

  the criminal proceeding that is critical to its outcome if his presence would contribute to the

  fairness of the procedure.” Kentucky v. Stincer, 482 U.S. 730, 745 (1987) (citing Snyder v.

  Massachusetts, 291 U.S. 97, 108 (1934)). Where the defendant’s presence has no “relation,

  reasonably substantial, to the fullness of his opportunity to defend against the charge” — such as

  a competency hearing — no due process violation occurs. Ibid. A defendant’s presence at a

  hearing is “largely a matter of form” when, as here, he or she is represented by an attorney at a

  hearing which raises largely legal issues. Cathron v. Jones, 190 F. Supp. 2d 990, 1001-02 (E.D.

  Mich. 2002). No habeas relief is warranted on this claim.

         Finally, in arguing that appellate counsel failed to subject the prosecution’s case to

  “meaningful adversarial testing” (Claim XXV), the petitioner cites his attorney’s failure to re-raise

  the issue of his diligence in pursuit of resolving the Michigan conviction and to object to a

  statement by the prosecutor at a motion hearing. Neither of these purported omissions fall below

  the objective standard of reasonable representation, nor would they have changed the outcome of

  the proceedings.

                                                   E.

         The petitioner also contends that the prosecutor committed misconduct, which deprived

  him of fair proceedings. He says that at the post-sentencing motion hearing, the prosecutor

  misrepresented a letter from the United States Department of Justice and the U.S. Marshal’s Office

  as being from the Georgia Department of Corrections (Claim XIII). And he argues that the



                                                 ‐ 23 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                     PageID.1009       Page 24 of 27




  prosecutor “suppressed” favorable evidence that supported his contention he attempted to resolve

  the Michigan conviction while serving time in Georgia (Claim XV). Neither claim has merit.

         A prosecutor’s misconduct will require habeas corpus relief when the conduct complained

  of “‘so infected the trial with unfairness as to make the resulting conviction a denial of due

  process.’” Parker v. Matthews, 567 U.S. 37, 45 (2012) (citing Darden v. Wainwright, 477 U.S.

  168, 181 (1986) and calling Darden the “clearly established Federal law” on the issue). Parker

  notes that “the Darden standard is a very general one,” which permits state courts “more leeway

  . . . in reaching outcomes in case-by-case determinations[.]” Id. at 48 (citing Yarborough v.

  Alvarado, 541 U.S. 652, 664 (2004)). On habeas review, the AEDPA raises the bar even higher

  than the “high standard” set by Darden. Halvorsen v. White, 746 Fed. App’x 489, 499 (6th Cir.

  2018) (citing Parker, 567 U.S. at 48). To obtain habeas relief, “[t]he misconduct must so clearly

  violate Darden that the state court’s failure to identify it was not just erroneous, but ‘objectively

  unreasonable.’” Id. at 497 (citing Williams, 529 U.S. at 409). Darden itself did not find

  unconstitutional a prosecutor’s characterization of the defendant as an “animal” or his expressed

  wish that he “could see [the defendant] with no face, blown away by a shotgun.” Darden, 477

  U.S. at 180, nn.11, 12. Even where prosecutors’ statements are so extreme as to be “universally

  condemned,” the inquiry remains whether due process was denied. Id. at 181.

         Here, the petitioner complains of one instance of the prosecutor misrepresenting the source

  and contents of a letter. The state court’s rejection of this claim was reasonable, because that

  action did not implicate any of the petitioner’s rights, nor did it “so infect[]” the proceedings “with

  unfairness” as to deny the petitioner a fair sentence. Parker, 567 U.S. at 45.




                                                  ‐ 24 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                   PageID.1010         Page 25 of 27




          The petitioner argues that his appellate attorney was ineffective by not objecting to this

  error by the prosecutor (Claim XXIII). Because the petitioner’s rights were not violated by that

  remark, he is unable to establish any prejudice from his attorney’s failure to object.

          The petitioner’s claim that the prosecutor “suppressed” evidence is governed by Brady v.

  Maryland, 373 U.S. 83 (1963). “In Brady, the Supreme Court held that ‘the suppression by the

  prosecution of evidence favorable to an accused upon request violates due process where the

  evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of

  the prosecution.’” Bell v. Bell, 512 F.3d 223, 231 (6th Cir. 2008) (citing Brady, 373 U.S. at 87).

  The duty to disclose applies “‘to evidence material to sentencing.’” Jefferson v. United States, 730

  F.3d 537, 554 n.4 (6th Cir. 2013) (citing United States v. King, 628 F.3d 693, 704 (4th Cir. 2011)).

  However, if the evidence in question is available to the defendant, no Brady violation occurs.

  Spirko v. Mitchell, 368 F.3d 603, 610 (6th Cir. 2004) (citing United States v. Clark, 928 F.2d 733,

  738 (6th Cir. 1991); United States v. Wilson, 901 F.2d 378, 380 (4th Cir. 1990)) (other citations

  omitted).

          The letters the petitioner references were the petitioner’s own evidence, copies of which

  he provided to the prosecutor and to his trial counsel. The petitioner argues that in not presenting

  the evidence to the court as he expected, the prosecutor “suppressed” the evidence. He did not.

  Applying Spirko, the prosecutor could not “suppress” the petitioner’s own evidence in violation of

  his constitutional rights.

                                                   F.

          Finally, the petitioner argues that he was not properly extradited to Michigan “in

  accordance with the Interstate Agreement,” which subjected him to double jeopardy and left the

  court without jurisdiction (Claim XXVI). He references the “180 day rule,” which appears to be



                                                 ‐ 25 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                   PageID.1011      Page 26 of 27




  a citation of Article III(a) of the Interstate Agreement on Detainers as adopted in Michigan. See

  Mich. Comp. Laws Ann. § 780.601. However, the Supreme Court has reiterated that “[t]he

  language of the Agreement . . . makes clear that the phrase ‘untried indictment, information or

  complaint’ in Art. III refers to criminal charges pending against a prisoner.” Carchman v. Nash,

  473 U.S. 716, 725, 727 (1985). The petitioner has not cited, and this Court has not found, any

  clearly established Supreme Court precedent that extends the IAD’s protections to his post-

  conviction circumstances, in which “untried” charges are no longer “pending.”

         Moreover, both the Supreme Court and the Sixth Circuit have held that a violation of

  extradition procedures does not undermine a fugitive’s conviction or the jurisdiction of the court

  in the receiving state. Reed v. Farley, 512 U.S. 339, 348 (1994) (holding a trial court’s failure to

  observe the speedy trial provision in the Interstate Agreement on Detainers “not cognizable under

  § 2254”); Curtis v. United States, 123 F. App’x 179, 184 (6th Cir. 2005) ( holding that “alleged

  violations of the Interstate Agreement on Detainers are not cognizable under . . . Section 2254”

  absent “a fundamental defect which inherently results in a complete miscarriage of justice”) (citing

  Metheny v. Hamby, 835 F.2d 672, 673 (6th Cir. 1987); Mars v. United States, 615 F.2d 704 (6th

  Cir. 1980)).

         The petitioner has not developed the remainder of this claim, which refers to the Double

  Jeopardy Clause. The Sixth Circuit has held that “[i]ssues adverted to in a perfunctory manner,

  unaccompanied by some effort at developed argumentation, are deemed waived. It is not sufficient

  for a party to mention a possible argument in the most skeletal way, leaving the court to . . . put

  flesh on its bones.” United States v. Gray, 692 F.3d 514, 521 (6th Cir. 2012) (citing United States

  v. Stewart, 628 F.3d 246, 256 (6th Cir. 2010)). The petitioner is not entitled to habeas relief on

  this claim.



                                                 ‐ 26 -
Case 2:17-cv-10737-DML-MKM ECF No. 43 filed 09/30/20                     PageID.1012       Page 27 of 27




                                                   III.

         None of the petitioner’s claims presents a basis to issue a writ of habeas corpus under 28

  U.S.C. § 2254(d). The state courts’ decisions in this case were not contrary to federal law, an

  unreasonable application of federal law, or an unreasonable determination of the facts. The

  petitioner has not established that he is presently in custody in violation of the Constitution or laws

  of the United States.

         Accordingly, it is ORDERED that the petition for a writ of habeas corpus is DENIED.

                                                                 s/David M. Lawson
                                                                 DAVID M. LAWSON
                                                                 United States District Judge

  Dated: September 30, 2020




                                                  ‐ 27 -
